department of the treasury internal_revenue_service tax_exempt_and_government_entities_division washington d c jun uniform issue list set er ratt legend taxpayer a ira b financial_institution c account d financial_institution e amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated march and from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding the distributions of amount and amount from ira b the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he took distributions of amount sec_1 and from ira b taxpayer a asserts that his failure to accomplish a rollover of amount sec_1 and within the 60-day period prescribed by sec_408 of the code was the result of having been given incorrect advice and from ira b on june and date respectively the funds taxpayer a maintained ira b an individual_retirement_account under sec_408 of the code with financial_institution c during anticipating the incurrence of emergency health care needs taxpayer a withdrew amount sec_1 were deposited into account d a non ira account with financial_institution e however the emergency health care needs did not materialize and the funds were no longer needed for that purpose taxpayer a represents that a retirement expert advised him that he had until the due_date of his form_1040 tax_return date to redeposit amount sec_1 and into an ira in order for the amounts to be excludible from his gross_income therefore on date taxpayer a redeposited amount sec_1 and back into ira b with financial_institution c based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distributions of amount sec_1 and sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 and sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted in this case indicates that taxpayer a withdrew amount sec_1 and from ira b with the stated intent of covering anticipated medical_expenses in this instance taxpayer a has not presented any evidence to the the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the individual failed to complete a rollover to another ira within the 60-day rollover period because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability service as to how any of the factors outlined in revproc_2003_16 affected his ability to timely roll over the distributions of amount sec_1 and taxpayer a has represented that a retirement expert misinformed him with respect to the period of time allowed to complete a rollover of ira funds taxpayer a however is unable to provide the name of the retirement expert or his or her organization and has not presented any other evidence of such misinformation taxpayer a was capable of making himself aware of the rules and time frame for completing a rollover of amount sec_1 and the information presented indicates that the inability of taxpayer a to roll over amount sec_1 and into an ira within the 60-day period was at all times within the reasonable control of taxpayer a under the circumstances presented in this case the service hereby declines to waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distributions of amount sec_1 and from ira b no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about d at sincerely yours colton wethins manager employee_plans technical group cc
